DONNELLY, Judge,
concurring in result.
Officer Wanner pursued defendant because of an observed speeding violation in Mexico. Therefore, after he drove beyond the Mexico city limits, his authority to arrest, search and seize did not exceed that given a private citizen in similar circumstances. City of Advance v. Maryland Casualty Company, 302 S.W.2d 28 (Mo.1957). And, in such circumstances, the protection of the Fourth Amendment against unreasonable search and seizure does not apply. See Burdeau v. McDowell, 256 U.S. 465, 475, 41 S.Ct. 574, 576, 65 L.Ed. 1048 (1921); State v. Brasel, 538 S.W.2d 325, 330 (Mo. banc 1976); Annot., 36 A.L.R.3d 553 (1971).
I concur in result only.